United States Court of Appeals
                      For the First Circuit

Nos. 20-1108
     20-1194

                          KYLE WATKINS,

                      Petitioner, Appellant,

                                v.

                  SEAN MEDEIROS, Superintendent,

                      Respondent, Appellee.


                           ERRATA SHEET

     The opinion of this Court, issued on June 10, 2022, is amended
as follows:

     On page 6, footnote 3, last line, replace "girlfriends'" with
"girlfriend's".

     On page 9, line 2, insert "the" between "on" and "right".

     On page 21, line 12, replace "S. Ct." with "U.S."